Case 8:15-cv-02034-JVS-JCG Document 859-8 Filed 10/28/19 Page 1 of 3 Page ID
                                 #:65339




                        EXHIBIT 5




                       DECLARATION OF JENNIFER FERNANDES            EXHIBIT 5
        Case 8:15-cv-02034-JVS-JCG Document 859-8 Filed 10/28/19 Page 2 of 3 Page ID
                                         #:65340
Jennifer Fernandes

From:                  Jennifer Fernandes
Sent:                  Saturday, August 10, 2019 4:37 PM
To:                    Ccarlberg
Subject:               Re: Declaration for your Review re Trycia


That's o.k. I'll revise the declaration regarding those dates and will get a revised version to you shortly.

Thank you very much.

On Sat, Aug 10, 2019 at 4:23 PM Ccarlberg <ccarlberg@aol.com> wrote:
 My dates, looking back on Trycias Facebook are wrong. I see pics of her at their house during Nov, Dec, Feb,
 March. But at my house Dec.24/25 Christmas. Maryann will have pics and dates as well. So, can’t sign declaration with
 certainty.

 Sent from my iPhone

 On Aug 10, 2019, at 3:17 PM, Jennifer Fernandes <jfernandes@emord.com> wrote:

           We can change anything you want.

           On Sat, Aug 10, 2019, 3:16 PM Ccarlberg <ccarlberg@aol.com> wrote:
            I cannot sign this due to dates that she actually did stay at their house. I will need to confer with the
            Bucs to be sure on dates.

            Sent from my iPhone

            On Aug 10, 2019, at 12:46 PM, Jennifer Fernandes <jfernandes@emord.com> wrote:

                    Hello Charlotte:

                    I have attached a declaration for your review and signature. As we discussed, please
                    feel free to remove, edit or add anything you want to this document. We will revise it
                    any way you feel comfortable. We need to make sure the document is truthful on all
                    respects. So please don’t hesitate to let us know if you see anything that is
                    inaccurate, misleading, or incomplete.

                    If you have no revisions, please let us know and we can finalize the document. You are
                    also free to make changes directly in the Word file, but please let us know what you
                    change. I will then send you a final PDF version for signature.

                    I am available to answer any questions you have. You are also free to speak with any
                    of the attorneys about how or when we might use this document. They would be
                    pleased to explain how we intend to correct the record, hold Ferrell accountable, and
                    otherwise keep your involvement to a minimum.

                    Let me know if you find any other documents showing that Ferrell’s declaration was
                    false. We can attach those as supporting exhibits.

                    Thank you again for all your help.
                                                                1
                                           DECLARATION OF JENNIFER FERNANDES                                   EXHIBIT 5
                                        Case 8:15-cv-02034-JVS-JCG Document 859-8 Filed 10/28/19 Page 3 of 3 Page ID
                                                                         #:65341

                                               ‐‐

                                               Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6,
                                               Ste 133 | Gilbert, AZ 85295

                                               Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

                                                    To help protect y our priv acy ,
                                                    Micro so ft Office prev ented
                                                    auto matic downlo ad o f this
                                                    picture from the Internet.




                                               NOTICE: This is a confidential communication intended for the recipient listed above. The content
                                               of this communication is protected from disclosure by the attorney-client privilege and the work
                                               product doctrine. If you are not the intended recipient, you should treat this communication as
                                               strictly confidential and provide it to the person intended. Duplication or distribution of this
                                               communication is prohibited by the sender. If this communication has been sent to you in error,
                                               please notify the sender and then immediately destroy the document.




                                               <2019‐8‐10 ‐ Declaration of Charlotte Carlberg.docx>




‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected from
disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is prohibited
by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the document.




                                                                                                       2
                                                                                       DECLARATION OF JENNIFER FERNANDES                           EXHIBIT 5
